DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 5-6, 8-9, 12-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 5, 6, 9, 12, 14, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrell (US 6244484).
Farrell discloses an apparatus comprising: a housing (i) made of a flexible material (col. 2, ll. 35) and (ii) having a single compartments (26); (iii) having two opposing sidewalls (20 top + unnumbered bottom) separated by approximately a diameter of a recyclable beverage container while said compartments are empty (dependent entirely on the size of the beverage container; Farrell sidewalls appear to be separated by approximately the diameter of a gallon milk jug, for example, and thus 

    PNG
    media_image1.png
    560
    808
    media_image1.png
    Greyscale

Farrell further discloses two second handles (i) attached to said two opposing sidewalls respectively along a bottom edge of said housing opposite said upper edge (34s right side Fig. 3, 16b; indirectly attached through sidewall/bottom panel, where claims do not require direct attachment) and (iii) extended beyond said bottom edge in a second direction opposite said first direction (see Fig. 3), wherein said housing is capable of bending such that said first handles are aligned with said second handles to facilitate carrying of said housing; two second handles attached to said opposing sidewalls along a side edge of said housing and (ii) extended beyond said side edge in a second direction perpendicular to said first direction, wherein said side edge is perpendicular to said upper edge (34s bottom side Fig. 3, 16c; indirectly attached through sidewall/side panel, where claims do not require direct attachment); a height of .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 6244484) as applied to claims 5 and 12 above, and further in view of Scola (US 6659273).
Farrell discloses all limitations of the claim(s) as detailed above except does not expressly disclose the pouch as claimed.
However, Scola teaches adding a pouch (44) on the outside of a housing as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the pouch taught by Scola to the housing taught by Farrell, in order to facilitate identification as taught by Scola (col. 3, ll. 33-34).
s 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US 6244484).
Farrell discloses all limitations of the claim(s) as detailed above, except does not expressly disclose the particular locations of the zippers being on opposite opposing sidewalls.
However it is noted that varying the location of a component of an invention is well within the general knowledge of those of ordinary skill in the art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to located the zipper son opposite opposing sidewalls, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Response to Arguments
10.	Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Applicant argues that Farrell’s sidewalls are not spaced as now claimed in the independent claims. This argument has been considered, however is not persuasive in light of the diameter of the beverage container failing to be specifically defined and the Farrell sidewalls appearing to be approximately spaced by the diameter of some kind of beverage container, such as a gallon milk jug.
Applicant next argues that Farrell’s handles are not positioned as claimed. This argument has been considered, however is not persuasive in light of the breadth of applicant’s claim language as interpreted in the rejections above. Farrell’s handle do project beyond the edges as claimed, as shown in the annotated Figure 3 above.

Applicant next argues that Farrell is silent as to having two handles extending beyond the lower edge. This argument has been considered, however is not persuasive in light of two of the handles 34 extending beyond the lower edge as shown in annotated Fig. 3 shown above.
The same applies to applicant’s arguments regarding the side edge and associated handles of claim 14.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 5, 2021